Citation Nr: 1451927	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-20 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to December 12, 2007, and in excess of 20 percent from March 1, 2008 for residuals, post arthroscopy and menisectomy, left knee.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability (on the basis of instability).

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability (on the basis of limitation of flexion).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions rendered for the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).

By rating decision in June 2008, the RO granted a temporary 100 percent disability rating based on surgery and the need for convalescence for the left knee disability from December 12, 2007, to March 1, 2008.  Later, by rating decision in March 2009, the RO granted an increased 20 percent disability rating for the Veteran's left knee disability, effective March 1, 2008.  However, inasmuch as a higher rating is available for the left knee disability prior to December 12, 2007 and after March 1, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Documents of record indicate that the Veteran has applied for disability benefits from the Social Security Administration (SSA), in part due to his knee disabilities.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Moreover, although this is an increased rating claim, the records may be relevant to the current appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) ("Relevant records for the purpose of [section] 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.")  Evidence is not irrelevant merely because it predates the filing of the claim. See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (Fed. Cir. 2009); 38 C.F.R. § 4.1 (2014) (providing, inter alia, that it is essential "in the evaluation of disability, that each disability be viewed in relation to its history").

As such, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, the Board notes that the Veteran has an extensive history of knee surgeries:  four reported surgeries on his right knee and three reported surgeries on his left knee (see histories given at VA examinations in October 2008 and December 2012; see also December 2007 VA surgical record).  The Veteran last underwent VA examination for compensation and pension purposes in December 2012.  The latest VA treatment records associated with the claim date from March 2012, and they detail multiple instances of physical therapy (see, e.g., VA treatment records from January and February 2012) and pain injections (see, e.g., VA treatment records from August 2009, July 2009, and October 2008).  These records suggest that the service-connected bilateral knee disabilities are getting progressively worse and thus have increased in severity since the Veteran's last VA compensation and pension examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records from the Social Security Administration and VA Medical Center Vista Loma.  All attempts to locate these records must be documented in the claims folder.

2.  Then, schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected bilateral knee disabilities.  The entire claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. 

Concerning the knees:

a. The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected bilateral knees (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

d.  The examiner should opine should describe the severity of the Veteran's subluxation or lateral instability of the bilateral knees.

e.  The examiner should indicate if replacement of either knee is medically indicated.

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

3.  Thereafter, the Veteran's claims must be re-adjudicated in light of a review of the entire claims folder.

If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board for further appellate consideration.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



